                Post-trial Motions Hearing
     Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 1 of 16 PageID #: 37430




KAIST IP US MOTION FOR
JUDGMENT (DKT. 587)
DEFENDANTS’ OPPOSITION (DKT. 601)
KAIST IP US REPLY (DKT. 617)
DEFENDANTS’ SURREPLY (DKT. 632)


                                                                                         1
            KAIST IP US is Entitled to Judgment
         Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 2 of 16 PageID #: 37431




KAIST IP US Is Entitled to Judgment that:

1.   Each Defendant infringed the Asserted Claims.
2.   The Asserted Claims are not invalid.
3.   The Samsung Defendants’ infringement was willful.
4.   KAIST IP US’s damages are $400 million.


KAIST IP US Is Entitled to Costs


KAIST IP US Is Entitled to Pre- and Post-Judgment Interest




                                                                                             2
                KAIST IP US is Prevailing Party
        Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 3 of 16 PageID #: 37432




“To be the prevailing party, we require: (1) that the party received at least
some relief on the merits, and (2) [t]hat relief must materially alter the legal
relationship between the parties by modifying one party’s behavior in a way
that directly benefits the opposing party.”

                                                   SSL Services, LLC v. Citrix Sys., Inc., 769 F.3d 1073, 1086 (Fed. Cir. 2014)




Plaintiff’s Complaint for Patent Infringement -- “REQUEST FOR RELIEF”: “that
this Court . . . Enter judgment in favor of Plaintiff KAIST IP US that each
Defendant has infringed and continues to infringe the ’055 Patent.” Dkt. 1 ¶
72(b).




                                                                                                                                  3
   Gentry Gallery Did Not Involve Judgment of
         Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 4 of 16 PageID #: 37433

                  Infringement
“When a plaintiff succeeds only in overcoming a defense raised to the claims it sought
in bringing suit, the plaintiff is not ‘the prevailing party.’”

                                                        Gentry Gallery v. Berline, 134 F.3d 1473, 1480 (Fed. Cir. 1998)



Gentry cited Supreme Court cases.

    Hensley v. Eckerhart: civil rights violation found. A typical formulation is that
    "plaintiffs may be considered ‘prevailing parties' for attorney's fees purposes if
    they succeed on any significant issue in litigation which achieves some of the
    benefit the parties sought in bringing suit."

    “[W]e hold that the prevailing party inquiry does not turn on the
    magnitude of the relief obtained.” Farrar v . Hobby, 506 U.S. 103, 114 (1992)

Gentry does not require award of damages.


                                                                                                                          4
Federal Circuit Affirms That Damages Is Not Required
           Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 5 of 16 PageID #: 37434




  In Manildra Milling Corp. v. Ogilvie Mills, Inc., 76 F.3d 1178, 1183, 37 USPQ2d 1707,
  1711 (Fed.Cir.1996), Plaintiff:

            Lost all coercive claims (antitrust) and was awarded no damages

            Prevailed on declaratory judgment of invalidity

            “A judicial declaration that one is free from another's right to exclude
            alters the legal relationship between the parties.”

            “[A]s a matter of law, a party who has a competitor's patent
            declared invalid meets the definition of ‘prevailing party.’”

  Qualcomm and GlobalFoundries can no longer use non-infringement and invalidity as
  a defense to an injunction or exclusion order.

                                                                                               5
    KAIST IP US is Entitled to Costs & Interest
       Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 6 of 16 PageID #: 37435




“Unless a federal statute, these rules, or a court order provides
otherwise, costs--other than attorney’s fees--should be allowed
to the prevailing party.”
                                                                                            Fed. R. Civ. P. 54(d)(1)




“Upon finding for the claimant the court shall award the
claimant damages … together with interest and costs as fixed by
the court.”
                                                                                                   35 U.S.C. § 284




“[P]rejudgment interest should be awarded under § 284 absent
some justification for withholding such an award.”
                                                                 General Motors v. Devex, 461 U.S. 648, 657 (1983)




                                                                                                                       6
Standard is Prime Rate, Compounded Quarterly
       Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 7 of 16 PageID #: 37436




“[T]he standard practice in the Eastern District of Texas is to
award prejudgment interest at the prime rate, compounded
quarterly.”
           Erfindergemeinschaft UroPep GbR v. Eli Lilly & Co., No. 2:15-cv-01202, 2017 WL 2190055, at *8 (E.D. Tex. May 18 2017) (citing cases)
                         Eidos Display, LLC v. Chi Mei Innolux Corp., No. 6:11-cv-00201-JRG, 2018 WL 1156284, at *8-9 (E.D. Tex. Mar. 5, 2018)
                        Ericsson Inc. v. TCL Commu’n Tech. Holdings, Ltd., No. 2:15-cv-00011, 2018 WL 3089701, at *8 (E.D. Tex. Mar. 7, 2018)




“[I]t is not necessary that a patentee demonstrate that it
borrowed at the prime rate in order to be entitled to
prejudgment interest at that rate.”
                                                                     Uniroyal, Inc. v. Rudkin-Wiley Corp., 939 F.2d 1540, 1545 (Fed. Cir. 1991)




                                                                                                                                                  7
               Prejudgment Interest Accrues
       Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 8 of 16 PageID #: 37437




“Generally, prejudgment interest should be awarded from the
date of infringement to the date of judgment.”
                                                     Nickson Indus., Inc. v. Rol Mfg. Co., 847 F.2d 795, 800 (Fed. Cir. 1988)




“The purpose of prejudgment interest is to place the patentee in
as good a position as he would have been had the infringer paid
a reasonable royalty rather than infringe.”
                                                          SSL Servs. v. Citrix Sys., Inc., 769 F.3d 1073, 1094 (Fed. Cir. 2014)




KAIST IP US is entitled to interest through the entire damages
period because it was assigned past damages
                                                                                                                       DX-536




                                                                                                                                  8
       Date of First Infringement – Jan 2015
       Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 9 of 16 PageID #: 37438




[FF111] Both parties’ experts in this case confirmed that the
first act of infringement was either at the end of 2014 or the
beginning of 2015. (See, e.g., Dkt. 547-21, Ex. T ¶ 62 (Report of
Roy Weinstein); Dkt. 547-22, Ex. U ¶ 11 (Report of Stephen
Becker).)
                                                                      Dkt. 574 (Findings of Fact and Conclusions of Law)




   “But we put them back together in January of 2015 because
   that’s the first date of – of alleged infringement in this case.”
                                                       Dkt. 491 (June 12, 2018 PM Trial Tr.) at 174:19-23 (Roy Weinstein)


   “With respect to Samsung and GlobalFoundries, their 14-
   nanometer node began customer sales in January of 2015,
   and I’ve run that out to February of 2023.”
                                                          Dkt. 497 (June 14, 2018 PM Trial Tr.) at 75:22-76:2 (Dr. Becker)




                                                                                                                             9
                       Historical Prime Rates
      Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 10 of 16 PageID #: 37439




Since January 1, 2015, the historical prime rate has fluctuated
between 3.25 percent and 5.5 percent (Dkt. 587-2):




                                                                                           10
                       Prejudgment Interest
      Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 11 of 16 PageID #: 37440




Calculated at historical prime rates for first quarter 2015 through
entry of final judgment




                                                                              Dkt. 587-1
                                                                                           11
                      Post-Judgment Interest
       Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 12 of 16 PageID #: 37441




“[Plaintiff], as the prevailing party, is entitled to post-judgment
interest. Accordingly, the Court orders [Defendant] to pay
[Plaintiff] post-judgment interest at the statutory rate upon
entry of judgment pursuant to 28 U.S.C. § 1961.”
                                            VirnetX Inc. v. Apple Inc., 324 F.Supp.3d 836, 874 (E.D. Tex. 2017) (emphasis added)




“Interest shall be computed daily to the date of payment . . . ,
and shall be compounded annually.”
                                                                                                            28 U.S.C. § 1961(b)




                                                                                                                                   12
                     Defendants’ Arguments
      Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 13 of 16 PageID #: 37442




No interest should be awarded because damages were “high”

Defendants want less infringement to pay interest
But massive scale infringement should go free

Jury awarded substantially less than what KAIST IP US asked

            KAIST IP US Asked                               Jury Awarded
     Minimum of $321M for just past                          $400M
            damages period                        Lump sum through expiration
         (Nov 2016 – May 2018)                      For all 14LPE and 14LPP
                   +
        Running royalty per unit
            (through 2023)



                                                                                           13
                      Defendants’ Arguments
      Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 14 of 16 PageID #: 37443




Lower T-Bill rate should be applied
KAIST IP US did not borrow money

No requirement that “a patentee demonstrate that it borrowed
at the prime rate in order to be entitled to prejudgment interest
at that rate.”
                                                                 Uniroyal, Inc. v. Rudkin-Wiley Corp., 939 F.2d 1540, 1545 (Fed. Cir. 1991).




Forces KAIST IP US into unwilling lender at unfavorable rate.
                Erfindergemeinschaft UroPep GbR v. Eli Lilly and Co., No. 2:15-cv-01202, 2017 WL 2190055, at *25 (E.D. Tex. May 18, 2017)




Takes away any incentive for defendants to resolve claims


                                                                                                                                               14
                     Defendants’ Arguments
      Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 15 of 16 PageID #: 37444




KAIST IP US delayed bringing suit

There was no delay
• KAIST IP US engaged in licensing discussions pre-suit
• As early as 2011
• Last pre-suit discussion on October 4, 2016
• Samsung ended the discussions on November 23, 2016
• Case filed on Nov. 29, 2016

   [FF118] P&IB contacted Samsung about licensing the ’055
   Patent in 2011, 2012, 2015, and 2017. (Dkt. No. 489, June
   12, 2018 A.M. Trial Tr. at 29:11-15.)
                                                                 Dkt. 574 (Findings of Fact and Conclusions of Law)




                                                                                                                      15
    Defendants Presented Unified Joint Defense
           Case 2:16-cv-01314-JRG Document 665-5 Filed 07/26/19 Page 16 of 16 PageID #: 37445




Samsung, Qualcomm and Globalfoundries litigated and tried this
case jointly:

            Q. Was -- is Samsung in a joint defense relationship with Global
            Foundries [sic] and Qualcomm as to this litigation?
            A. Yes.
                                       Jan. 16, 2018 Youngjoon Lee Dep. Tr. at 63:22-64:4 (objections omitted)



   Dkt. 220-3, Defendants’ Invalidity Contentions (joint set of invalidity contentions for all defendants)

   Dkt. 220-4, Defendants’ P.R. 4-1(a) Proposed Terms and Claim Elements for Construction (joint set of
    proposed constructions for all defendants)

   Dkt. 496 (6/14/18 AM) at 5:23-42:13 (joint noninfringement defense at trial)

   Dkt. 496 (6/14/18 AM) at 42:14-75:20 (joint invalidity defense at trial)

   Dkt. 534, Defendants’ Opening Brief on Equitable Estoppel and Implied License (joint equitable defenses)
    at, e.g., 5 (“Samsung’s implied license extends to GlobalFoundries and Qualcomm”)


                                                                                                                 16
